OoNley Byrd, Justice, dissenting. The majority’s construction of Act 417 of 1947 to apply only to honorary boards and commissions ignores the practicalities of our form of government. By our constitution the legislature in a sixty-day session (with certain exceptions) is expected to appropriate money for the operation of the various state agencies, boards and departments and to provide the policy limits within which they are to operate. Almost every incoming governor seeks some type of reform legislation, and it appears to me that before a representative or senator is called upon to vote for the expenditure of money or the revamping of legislation he should be entitled to know who will be the appointees in the various departments, boards and cpm-missions — i. e., who is going to handle the money'to be appropriated and administer the laws to be passed. Thus, under the construction placed upon Act 417 by the senate and appellant, the legislature could force the governor to get his administrative house in order before the legislature got down to any serious business. Under the majority’s decision the governor can nullify the senate’s right of confirmation of many appointees by the simple expedient of waiting until after the expiration of the 60-day session of the legislature before making his appointments. Therefore I dissent from the majority’s construction of the Act because it does violence to both the plain language of the Act and the underlying practical reasons for its passage. I also concur in the reasons stated by Justice Fogle-man. Fogleman, J., concurs in this dissent.